/TUNG X NGUYEN/Primary Examiner, Art Unit 2868                                                                                                                                                                                                        DETAILED ACTION/TUNG X NGUYEN/ Primary Examiner, Art Unit 2868                                                                                                                                                                                                       
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4, 7-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, prior art does not disclose or suggest: “an analog signal conditioning and Analog-to-Digital conversion circuit configured to convert an analog signal into a digital signal, wherein the analog signal conditioning and Analog-to-Digital conversion circuit further comprises a parking circuit and a measurement circuit, wherein the plurality of sensing elements are connected to the parking circuit when not connected to the measurement circuit, and wherein the parking circuit is further configured to keep the plurality of sensing elements within a linear region of operation, and to effectively switch the plurality of sensing elements between inactive and active modes while reducing the overall power consumption” in combination with all the limitations of the claim 1. 
Claims 2-4 and 7-25 are dependent on claim 1 and are therefore also allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEBA POTHEN whose telephone number is (571)272-9219. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 571.272.2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEBA POTHEN/Examiner, Art Unit 2868      

/TUNG X NGUYEN/Primary Examiner, Art Unit 2868          
1/27/22